FILED
                            NOT FOR PUBLICATION                             DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WALTER WILKERSON, III,                           No. 12-17599

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01342-LHK

  v.
                                                 MEMORANDUM*
RANDY GROUNDS, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Walter Wilkerson, III, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment because, even

assuming that the possible collapse of a prison bench was an objectively serious

risk to inmate safety, Wilkerson failed to raise a genuine dispute of material fact as

to whether defendants knew of and consciously disregarded such a risk. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (claim of deliberate indifference

requires showing that “the official [knew] of and disregard[ed] an excessive risk to

inmate . . . safety”); Toguchi, 391 F.3d at 1057, 1060 (negligence is not sufficient

to state a deliberate indifference claim).

      We do not address Wilkerson’s contentions regarding the doctrine of

qualified immunity, which the district court relied upon as an alternative basis to

grant summary judgment.

      AFFIRMED.




                                             2                                  12-17599